DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
--In the Cross-Reference to Related Applications paragraph, insert the paten number of the parent application  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 11,201,703. This is a statutory double patenting rejection.
Regarding claim 1, ‘703 discloses a communication system comprising: 
a base station device (See Claim 1); and 
5a communication terminal device configured to perform radio communication with the base station device (See Claim 1), wherein 
the base station device and the communication terminal device when operating as a transmitting device rotate inverse fast Fourier transform (IFFT) output, and copy a last portion of the rotated IFFT output to a head of the rotated IFFT output as a cyclic prefix 10(CP) to thereby generate a transmission signal so that there is no phase rotation at a head of a demodulation reception window set in a receiving device (See Claim 1).  

Regarding claim 2, ‘703 further discloses the communication system according to claim 1, wherein 
a rotation amount of the IFFT output is in coordination with at least one of a CP 15length that is a length of the CP, a head position of the demodulation reception window with respect to the CP, and a variable margin of the head position of the demodulation reception window (See Claim 2).  

Regarding claim 3, ‘703 further discloses the communication system according to claim 1, wherein 
20when the base station device performs radio communication with a plurality of communication terminal devices, the base station device determines at least one of a rotation amount of the IFFT output and a CP length that is a length of the CP so that a head of the demodulation reception window for each of the plurality of communication terminal devices aligns in a defined unit of data concerning transmission data (See Claim 3).  

Regarding claim 4, ‘703 further discloses the communication system according to claim 3, wherein 
the base station device sorts the plurality of communication terminal devices into groups in accordance with a predetermined reference, and determines at least one of the rotation amount of the IFFT output and the CP length for each of the groups (See Claim 4).

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/11/2022